Kelley, C. J.
The appellant brought this action to recover damages allegedly sustained by the appellant as a result of a fall of his wife on a walkway in an entertainment facility used in presenting an ice show called Holiday on Ice.
The complaint was filed, summons issued and returns made for three defendants, Holiday on Ice, Alvin R. Grant and Tri-State Promotions, Inc. Appellees, Alvin *389E. Grant and Holiday on Ice appeared specially and each filed a motion to “quash the summons . . . and to quash the return.” The appellee Tri-State Promotions filed a motion to make the complaint more specific. The court sustained all three motions and the appellant thereafter brought this appeal.
The motions to quash of the appellees, Holiday on Ice and Alvin E. Grant, were identical with the exception of the defendants’ names, and read, omitting caption and signatures, as follows:
“The defendant -(name)- appears specially herein by Barrett, Barrett & McNagny, and moves the court to quash the summons for the reason that said summons was issued without authority of law and to quash the return thereon for the reason that said return fails to show a valid and proper service.”
The summons to Holiday on Ice read:
“STATE OF INDIANA, ALLEN COUNTY, SS: (SUPEEIOE COUET) State of Indiana, to the Sheriff of Allen County, Greeting:
“You are hereby commanded to summon Holiday on Ice 10-9-59 W.C.A. to appear in Superior Court of Allen County, State of Indiana, on the 30th day of October, 1959, at the Court House, in the City of Fort Wayne, Indiana, to answer to the complaint of Norman H. Henline in an action of Complaint for Damages demanding $50,000.00 and of this summons make due return.
“Witness, the Clerk of said Court, and the seal thereof, this 9 day of October, A.D., 1959.
Elmer Smith, Clerk”
In examining the defect complained of, the court is limited to the face of the instrument. As said in Matlaw Corporation v. War Damage Corporation (1953), 123 Ind. App. 593, 112 N. E. 2d 233:
*390“Our practice contemplates that a motion to quash a summons or return challenges any defect that appears on the face of the summons or return and should clearly indicate the defects complained of.”
The summons issued for Holiday on Ice appears regular on its face and discloses nothing on its face to warrant a conclusion that it was “issued without authority of law.” A defect such as is complained of by the above language in. the motion to quash would seemingly refer only to the method or source of issue or to some other fact not apparent on the face of the summons. From the face of the summons there is no apparent defect that would indicate that §2-802, Burns’ 1946 Replacement, was not followed and therefore that the summons issued without authority of law. Therefore, it must be concluded that the motion to quash as directed to the summons to Holiday on Ice should have been overruled.
The summons to the appellee, Alvin R. Grant, read as follows:
“SUMMONS FOR ALVIN R. GRANT
“STATE OF INDIANA, ALLEN COUNTY, SS: (SUPERIOR COURT) STATE OF INDIANA, TO THE SHERIFF OF ALLEN COUNTY, GREETING:
“You are hereby commanded to summon Alvin R. Grant 10-9-59 W.C.A. to appear in the Superior Court of Allen County, State of Indiana, on the 30 day of October, 1959, at the Court House, in the City of Fort Wayne, Indiana, to answer to the Complaint of Norman H. Henline in an action of Complaint for Damages demanding $50,000.00 and of this summons make due return.
“Witness, the Clerk of said Court, and the seal thereof, this 9 day of October, A.D. 1959.
Elmer Smith, Clerk”
*391The motion to quash this summons was based upon the same reasons as those employed above by said Holiday on Ice. The motion to quash, we think, should have been overruled for the reasons given above.
The appellee asserts that “no statute has been cited to justify the issuing of summons against a nonexistent legal entity — something which, is not a legal person, actual or fictitious.” If it is meant by this statement that the defendant, Holiday on Ice, is a non-existent “legal entity,” such fact does not appear on the face of the summons. The fact that a defendant named as “Holiday on Ice” has appeared to this action, either generally or specially, by counsel and filed a motion to quash the summons, would seem to indicate that it has some kind of legal existence although, it may be, not by the name or characterization designated in the summons. If it has been wrongly named or characterized in the summons, such fact, of necessity, would have to be made apparent by some pleading other than the herein filed motion to quash.
The return of summons for Alvin R. Grant read:
“SHERIFF’S RETURN:
“This writ came to hand Oct. 9, 1959, and I served the same by reading to and within the hearing of Alvin A. Grant and delivered copy of complaint to Defendant this 9 day of Oct. 1959.”
Nothing is disclosed in said Alvin R. Grant’s motion to quash said return to show what defect, if any, in said return is complained of. The defeet is not indicated therein and the motion should have been overruled.
The sheriff’s return of the summons for Holiday on Ice, reads as follows:
*392“SHERIFF’S RETURN:
“This writ came to hand Oct. 9, 1959, and I served the same by reading to and within the hearing of Alvin R. Grant, Road Business Mgr. of Holiday on Ice and delivered copy of complaint to Defendant this 9 day of Oct. 1959.”
Appellee’s Motion to Quash said return states only the legal conclusion that “said return fails to show a valid and proper service.” It omits to set out or state in what respect the return fails to show a “valid” and “proper” service. For instance, is the legal authority of the signatory officer or person to make the service the defect complained of? Or are there several defects appearing on the face of the return to which appellee objects? If so, what are the apparent defects the pleader has in mind? The said motion to quash said return, as it is phrased and worded, casts upon the court the burden of searching for the exact defect complained of and leaves the court to guess or conjecture as to whether a defect appears on the face of the return concerning which the appellee could find fault.
In Matlaw Corporation v. War Damage Corporation, supra, the appellee filed two motions to quash the summons and return. In the first they used the language “no effective service has been obtained on said defendant,” and in the second stated that the service of the summons “. . . does not constitute service on the defendant. . . In that case we commented on the language used in each motion. Of the first, we said, “it utterly fails to set out the defects appearing on the face of said summons or return, it seeks to challenge.”, and of the second, “Again there is no indication as to what are the defects appearing on the face of the summons or return, to which the appellee objects.” It seems to us that the above lan*393guage contained in the herein motion to quash is similar to that found in the motions to quash in the Matlaw case. We are therefore impressed that the holding- in the said Matlaw case is controlling here and that said appellee’s motion to quash said return should have been overruled. See, also, Bankers’ Surety Co. v. Town of Holly (1915) (C. C. A. 8th), 219 Fed. 96, 100, 101.
Appellee relies heavily upon and says that this “case is governed” by “the rule stated” in Southern Indiana Railway Company et al. v. Indianapolis & Louisville Railway Company (1907), 168 Ind. 360, 364, 81 N. E. 65. However, it seems that appellee mistakes the problem here at issue. In the last cited case, the wording or phraseology of appellant’s motion to quash is neither set forth nor appears to have been questioned as to its sufficiency or correctness. It is to be noted, also, that in the latter mentioned case, the return failed to show a service of the summons on anyone. Because the motion to quash of the appellees in the case at hand omitted to indicate with reasonable certainty the defect on the face of the return to which said appellees objected, the announcements made in the last above cited case are neither in point nor controlling as to the question now before us.
The sustaining of the motion to make more specific of appellee Tri-State Productions was within the discretion of the trial judge. Haskell & Barker Car Co. v. Trzop (1920), 190 Ind. 35, 40, 128 N. E. 401; Flanagan, Indiana Pleading and Procedure, §132, pp. 185, 186; 23 I. L. Ency., Pleading, §192, note 18, page 413, and cases cited. The appellant failed to show any abuse of this discretion that would require us to reverse the lower court.
*394The judgment sustaining the several motions of the appellees, Holiday on Ice and Alvin R. Grant, to quash the several summons and returns thereof, is hereby reversed with instructions for further proceedings consistent herewith.
The judgment sustaining the motion of the appellee, Tri-State Promotions, Inc., to make appellant’s complaint more specific, is hereby affirmed.
Bierly, Gonas, Pfaff, JJ., concur.